Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-682
            Lower Tribunal Nos. CS#2001203463, 13180023717FC
                            ________________


                      Gary Langan Goodenow, Jr.,
                                    Appellant,

                                        vs.

       Department of Revenue, Child Support Program, et al.,
                                   Appellees.



      An Appeal from the State of Florida, Department of Revenue, Child Support
Program.

      Gary L. Goodenow, Sr., for appellant.

      Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Department of Revenue.


Before EMAS, C.J., and LOGUE and MILLER, JJ.

      PER CURIAM.
      Affirmed. See § 409.2563, Fla. Stat. (2020); § 120.54(5)(a), Fla. Stat. (2020);

Hernandez v. Guerra, 230 So. 3d 514 (Fla. 3d DCA 2017) (providing that an

appellate court reviews an administrative child support order for competent

substantial evidence).




                                         2